MURPHREE, JOHN A. H., Associate,’ Judge.
Appellant' was convicted-' of possession' and transportation of' moonshine whiskey.' He seeks reversal on the ground .'that •> the arrest without warrant was illegal hence the search of his automobile, incidental thereto, invalid.
Starry, a district supervisor of the state beverage department, in company with two other supervisors, around, five in the afternoon discovered 5 gallons-' of moonshine whiskey in a burlap bag hidden in a palmetto clump three miles West of Ocala at the end of a dirt road about a quarter mile pff !state highway-tyenty sqyent;. He drove to Ocala fbr"‘radio:'equipment and other assistance. Returning around six P.M., he secreted two of. his,supervisors^ within .sight of, the. bag' of whiskeyana took his stand on the paved highway np^r-by. Around 7:30 he received’ by-rqdio.othe prearranged signal of-,the approach of an automobile. Shortly thereafter he was advised by radio' that- a-- man: had- picked up the bag of whiskey and-was returning to the main highway in a black 1950 Chevrolet. A few minutes later a car of that description entered the main highway from the dirt road.'- Starry: trailed :him;a-:short distance, 'stopped and- arrested the- driver-) and forcibly searched -his yéldele, finding what" appeared to be the-.s’ame bag/pfrnoqn~; shine whiskey. he: had ¡located: earlier, ■•th^.t; afternoon. Starry had no warrant for the arrest or search. !
The circumstances related were ample to justify a reasonable beliéf oh Starry’s'part that- a- felony was being committed in his presence, which, gave him the right, and-imposed upon him the duty to arrest without warrant and search the vehicle as an incident thereto. It cannot be said that *398Starry acted on mere suspicion under the facts of this case.
, Appellant also .contends that Starry, as a beverage supervisor, was clothed only with the authority of a private citizen in making the arrest, but Section 561.07, F.S. A., expressly ■ provides “Such supervisors shall have all the power of deputy sheriffs in the enforcement of the beverage laws íjí * »
Affirmed.
WIGGINTON, Acting Chief Judge, and WILLIS, BEN C., Associate Judge, concur.